Case 19-04088-drd             Doc 21       Filed 05/05/20 Entered 05/05/20 11:23:45                       Desc Main
                                           Document      Page 1 of 8



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

IN RE:                                                      )
                                                            )
ROBERT A. REED,                                             )       Case No.   19-42691
                                                            )
                            Debtor. )
___________________________________ )
TOBI M. BITNER,                     )                               Adversary No. 19-4088
                                                            )
                            Plaintiff,                      )
                                                            )
v.                                                          )
                                                            )
ROBERT A. REED,                                                 )
                                                            )
                            Defendant.                      )

                                          MEMORANDUM OPINION

       Tobi M. Bitner, (APlaintiff@) filed a complaint seeking a determination that certain debts

of Robert A. Reed (ADebtor@) should be excepted from discharge pursuant to 11 U.S.C. '

523(a)(5) & (15) 1 on the grounds that the debt owed to her by Debtor is not dischargeable



support.       In his answer, Debtor denied that the debts were in the nature of support because the

debt was from a custody dispute and Plaintiff was not working for the best interest of the

children.     This is a core proceeding under 28 U.S.C. ' 157(b)(2)(I) over which the Court has

jurisdiction pursuant to 28 U.S.C. '' 1334(b), 157(a) and (b)(1). The following constitutes my

Findings of Fact and Conclusions of Law in accordance with Rule 52 of the Federal Rules of

Civil Procedure as made applicable to this proceeding by Rule 7052 of the Federal Rules of

Bankruptcy Procedure. For the reasons set forth below, I find that the debt relating to amounts



       1
           Plaintiff did not raise 523(a)(15) in the Complaint, but at the hearing she moved to include that section.
Case 19-04088-drd          Doc 21        Filed 05/05/20 Entered 05/05/20 11:23:45          Desc Main
                                         Document      Page 2 of 8



owed to Plaintiff in her capacity as guardian ad litem are in the nature of a child support

obligation under ' 523(a)(5) and are therefore non-dischargeable.       In the alternative, if the claim

is not in the nature of support, the Court finds that it is nonetheless nondischargeable under

§523(a)(15).

                                    I.    FACTUAL BACKGROUND

        During the course of                                     the District Court of Johnson

County, Kansas, the court determined it was necessary to appoint a guardian ad litem to

investigate issues relating to allegations of abuse. The court appointed Plaintiff and she

performed guardian ad litem duties.        Subsequently, Plaintiff submitted her fees for approval to

the district court and the court entered an Order awarding Plaintiff fees in the amount of

$7,342.41.

        On October 23, 2019, Debtor filed a Chapter 7 bankruptcy petition.        On December 10,

2019, Plaintiff filed a Complaint Objecting to Discharge Pursuant to 11 U.S.C. ' 523.        In the

Complaint, Plaintiff contended that her guardian ad litem fees are non-dischargeable pursuant to '

523(a)(5) on the grounds that the debt is in the nature of child support.     Debtor denied these

allegations and asserted that the debt should not be excepted from discharge.

                                            II. DISCUSSION

    Section 523(a)(5) excepts from discharge debts for a domestic support obligation.            That

phrase is defined in 11 U.S.C. §101(14A) and means a debt that accrues before, on, or after the

date of the order for relief in a bankruptcy case that is

    (A) owed to or recoverable by-


There was no objection and the Court allowed the amendment.


                                                      2
Case 19-04088-drd         Doc 21      Filed 05/05/20 Entered 05/05/20 11:23:45           Desc Main
                                      Document      Page 3 of 8




   or respon

   (B) i

         child of the debtor or su

         expressly so designated;

   (C) established or subject to establishment before, on, or after the date of the order for relief

         in a case under this title, by reason of applicable provisions of-



         (ii) an order of a court of record;



         and

   (D)

   The burden of proof under ' 523(a)(5) is on the party asserting that the debt is

nondischargeable.      Lineberry v. Lineberry (In re Lineberry), 9 B.R. 700, 706 (Bankr. W.D. Mo.

1981).     Exceptions from discharge for spousal and child support deserve a liberal construction,

and the policy underlying ' 523 favors the enforcement of familial obligations over a fresh start

for the debtor, even if the support obligation is owed directly to a third party. See Holliday v.

Kline (In re Kline), 65 F.3d 749 (8th Cir. 1995); Williams v. Kemp (In re Kemp), 242 B.R. 178,

181 (B.A.P. 8th Cir. 1999), aff=d 232 F.3d 652 (8th Cir. 2000).

   The debt owed to Plaintiff in the amount of $7,342.41 was specifically established by reason

of an order of the Johnson County district                                             fees claimed

by Plaintiff that may be ordered in the future by the state court are subject to establishment by



                                                   3
Case 19-04088-drd         Doc 21     Filed 05/05/20 Entered 05/05/20 11:23:45            Desc Main
                                     Document      Page 4 of 8



the initial court order appointing

paragraph (C) of 101(14A) is satisfied. This Court will defer to the state court with regards to

matters of marital dissolution, except as to determining the dischargeability of obligations.     See

Bruggen v. Bruggen (In re Bruggen), 82 B.R. 515, 517 (Bankr. W.D. Mo. 1987); Childers v.

Childers (In re Childers), 2005 WL 1397159 (Bankr. W.D. Mo. 2005). Additionally, the

judgment has not been assigned to a nongovernmental entity so paragraph (D) is satisfied.

    Paragraph (A) of §101(14A)



                                                                Debtor contends that §523(a)(5)

does not apply to guardian ad litem fees because a guardian ad litem is not specified in the list of

payees or assignees pertaining to nondischargeability.

    The Court believes that the case law in this jurisdiction is clear.   The Eight Circuit has



under §523(a)(5) and specifically that fees, if in the nature of support, are nondischargeable even

if payable to a third party.   See Kline, 65 F.3d at 751; see also, In re Miller, 55 F.3d 1487 (10th

Cir.

and were nondischargeable under §523(a)(5)).

    In In re Staggs, 203 B.R. 712,721 (Bankr. W.D. Mo. 1996), the court extended Kline and

determined that the guardian ad litem fees were in the nature of support and nondischargeable



                                       See also Miller, 55 F.3d at 1490 (finding debts to a guardian



                                                                                     ustody

                                                   4
Case 19-04088-drd        Doc 21     Filed 05/05/20 Entered 05/05/20 11:23:45              Desc Main
                                    Document      Page 5 of 8



proceeding and the nature of the debt rather than the identity of the creditor should determine the

outcome);                , 194 B.R. 629 (Bankr. E.D. Mo. 1996) (ruling that the services of the

guardian ad litem in investigating allegations of possible abuse during post-divorce custody



the fees owed were nondischargeable support). In In re Burnes, the court determined that the

BAPCPA amendments to §523(a)(5) have not changed that analysis and interpretation of

§101(14A) and would not change the law in the Eighth Circuit that attorney fees in a domestic

relations case awarded directly to the third party can be excepted from discharge. 405 B.R. 654,

659 (Bankr. W.D. Mo. 2009).

   Debtor cited Adams v.Zentz, 963 F.2d 197 (8th Cir. 1992) in support of his position that fees

payable to the guardian ad litem are not nondichargeable because a debt from a custody dispute

is not in the nature of support. However, as the Staggs court found, that case merely rejected



of support. The bankruptcy court must determine whether the guardian ad litem fees were

intended to serve as support for the minor child of the debtor and if the services provided on



in the nature of support and nondischargeable.    The Adams court also based its decision on the

                                                                 but merely a custody dispute.

That is not the case here.   The guardian ad litem in this case was specifically appointed to

                                                      on allegations of abuse. It is clear from the

cited case law that guardian ad litem fees paid to a third party satisfy paragraph (A) of

§101(14A).

   With regard to §101(14A)(B), Debtor argues that Plaintiff was not acting in the best interests

                                                  5
Case 19-04088-drd            Doc 21   Filed 05/05/20 Entered 05/05/20 11:23:45              Desc Main
                                      Document      Page 6 of 8



of the children so her fees should not be considered support. The Court disagrees.       There is no

evidence that Plaintiff was not acting in the best interest of the children.   Debtor did not provide

any testimony or documents that would prove such contention.         Plaintiff testified as to her

investigations into alleged abuse of the children

best interests.   Further, the district court, which had a front row seat to the divorce and custody

proceedings, found that Plaint



[Plaintiff] is still committed to work diligently to seek a good relationship by working with both

                                                    When Plaintiff was later removed as guardian

ad litem, the testimony shows that it was because the state court did not want her to continue

putting in the many hours of investigation and not receiving payment of her fees.        The initial

district



Plaintiff did not do so.

    Plaintiff was appointed by the state court to represent the best interest of the children and

testified that she spent many hours investigating alleged abuse and working to protect the

interests of the children.    The district                            estimony and Debtor has not

offered any credible evidence to prove otherwise.       The fees were in the nature of support

because Plaintiff was performing the role to which she was appointed and working to support the

best interests of the children. Thus, based on the above discussion, this Court finds that

§101(14A)(A) and (B) have been met.

    As noted, Plaintiff moved to amend the complaint and add §523(a)(15) as an alternative basis

for determining the debt is nondischargeable. See Bankr. Rule 7015; see also, In re Richards &

                                                    6
Case 19-04088-drd        Doc 21    Filed 05/05/20 Entered 05/05/20 11:23:45            Desc Main
                                   Document      Page 7 of 8



Conover Steel, Co., 267 B.R. 602, 609 (B.A.P. 8th Cir. 2001). There was no objection by Debtor.

  Section 523

debtor and not of the kind described in paragraph (5) [i.e., domestic support obligation] that is

incurred by the debtor in the course of a divorce or separation or in connection with a separation

                                                                     Thus, based on the foregoing

analysis, in the alternative to the debt being a domestic support obligation, the requirements of

§523(a)(15) have been met.



   Accordingly, the guardian ad litem fees in the amount of $7,342.41 that Debtor was ordered to

pay in the Johnson County District Court, as well as additional district court approved guardian ad

litem fees pursuant to the order appointing Plaintiff as guardian ad litem, are excepted from

discharge pursuant to 11 U.S.C. ' 523(a)(5) and/or (a)(15).

         A separate Order will be entered in accordance with Bankruptcy Rule 9021.


Dated:              May 5, 2020                       /s/ Dennis R. Dow

                                             THE HONORABLE DENNIS R. DOW
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 7
Case 19-04088-drd   Doc 21   Filed 05/05/20 Entered 05/05/20 11:23:45   Desc Main
                             Document      Page 8 of 8




                                       8
